112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Eugene FITZHUGH, Appellant.
No. 96-3845.
United States Court of Appeals, Eighth Circuit.
Submitted May 5, 1997.Filed May 7, 1997.Rehearing and Suggestion for Rehearing En Banc Denied June18, 1997.*

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
PER CURIAM.


1
Eugene Fitzhugh, convicted of bribery with the intent to influence an official of a federal small business investment company, appeals a ten-month sentence imposed by the District Court.1  He argues that the court erred in using the presentence investigation report as evidence when he challenged the facts contained therein.  We disagree, because the record establishes that Fitzhugh waived his objection to the relevant facts contained in the presentence investigation report.  We conclude that the District Court's estimate of the value of the bribe is not clearly erroneous and that it plainly warranted a four-level enhancement.  Accordingly, Fitzhugh's sentence is affirmed.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas